Exhibit 10.18

 

May 14, 2009

 

WMS GAMING INC.

800 South Northpoint Boulevard

Waukegan, IL 60085

Attention: Jeff Michel, Esq.

 

Re:

Warner Bros. Consumer Products License Agreement #16076-WOZ

    

(“WIZARD OF OZ”) - AMENDMENT #1

 

Gentlemen:

 

This letter when fully executed shall formally amend that certain License
Agreement dated October 31, 2006, relative to certain rights owned and
controlled by Warner Bros. Consumer Products Inc.

 

By our mutual execution hereof, it is agreed as follows:

 

D.

  

LICENSED

         

PRODUCTS:

  

is hereby amended by adding the following. It is understood and agreed that an
Internet gaming Licensed
Product must be active no later than [*].

     

It is further understood and agreed that Internet Gaming is specifically
EXCLUDED for the Licensed Territory [*].

G.

  

ROYALTIES: ADVANCE:

   is hereby deleted in its entirety and replaced with the following:

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

  

Licensee shall pay Licensor a total of [*] as a fully recoupable advance against
royalties from the exploitation of Licensed Products during the Initial Term.
Licensee shall pay [*] of the Advance within [*] of the Effective Date of the
License Agreement, [*] on or before [*], [*] upon execution of this Amendment
#1, [*] on or before [*], [*] on or before [*] and [*] on or before [*].

  

The Advance shall be allocated by geographic region as follows:

  

North America:

  

[*]

  

Europe, Middle East and Africa:

  

[*]

  

Latin America:

  

[*]

  

Asia/Pacific:

  

[*]

  

It is understood and agreed that royalties accrued hereunder in any geographic
region shall not offset the Advance allocation in any other geographic region
(i.e. accrued royalties shall not be cross-collateralized across regions).

  

For each Option Term Licensee elects to exercise, Licensee shall pay Licensor
[*] as a fully recoupable advance against royalties from the exploitation of the
Licensed Products during such Option Term (the “Option Advance”), payable in
full within [*] of Licensee’s election to exercise such Option Term.

  

The Option Advance shall be allocated by geographic region as follows:

  

North America:

  

[*]

  

Europe, Middle East and Africa:

  

[*]

  

Latin America:

  

[*]

  

Asia/Pacific:

  

[*]

  

It is understood and agreed that royalties accrued hereunder in any geographic
region shall not offset the Option Advance

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

  

allocation in any other geographic region (i.e., accrued royalties shall not be
cross-collateralized across regions).

  

In the event any earned royalties accrued and paid to Licensor under this
License Agreement exceed the Advance payments set forth above, Licensee may
reduce the total amount of any Advance payment that becomes due by an amount
equal to the earned royalties previously paid, applying such reduction as a
credit against such Advances as they become due thereafter.

SALE:

  

For each Licensed Product sold by Licensee that is not a Conversion Kit,
Licensee shall accrue a one-time royalty of [*] for Licensed Products [*], and
[*] for Licensed Products [*]. Only sold Licensed Products that are not
Conversion Kits count towards these unit totals.

  

For each Conversion Kit sold by Licensee, Licensee shall accrue a one-time
royalty of [*] for Conversion Kits [*], and [*] for Conversion Kits [*]. Only
sold Conversion Kits count towards these unit totals.

  

Such incremental royalty increases apply only to the number of Licensed Products
that is greater than the number of Licensed Products in the specified lower
range, while the number of Licensed Products in the specified lower range
remains subject to the lower royalty payment rate. For example, if [*]
Conversion Kits were sold, Licensee would pay ([*] x [*]) + ([*]).

RECURRING

  

REVENUE

  

(PARTICIPATION

  

OR LEASE):

  

For each Licensed Product placed with a customer of Licensee whereby Licensee
receives ongoing payments from the operation thereof, Licensee shall accrue a
royalty of [*] per day in operation for consumer use for Licensed Products [*],
[*] per day in operation for consumer use for Licensed Products [*], [*] per day
in operation for consumer use for Licensed Products [*], and [*] per day in
operation for consumer use for Licensed Products [*].

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

INTERNET

  

GAMING:

  

To the exclusion of all other Royalties specified in this Section G, [*] from
play of Licensed Products on-line less any accruals for or payment of [*].

  

Internet Gaming Royalties shall be deemed to accrue and be allocated to
geographic regions according to the percentage of end users/consumers that play
Licensed Products on-line in each geographic region during each relevant royalty
reporting period. For example, if seventy five percent (75%) of play of License
Products on-line occurs in Europe during a royalty reporting period and twenty
five percent (25%) of play of Licensed Products online occurs in North America
during that same period, seventy five percent (75%) of Internet Gaming Royalties
during that period shall be deemed to accrue and be allocated to Europe and
twenty five percent (25%) of such Royalties shall be deemed to accrue and be
allocated to North America.

 

For each of the royalty models set forth in this Paragraph G, if a Licensed
Product includes multiples games, then the applicable royalty rate shall be
reduced by multiplying it by the ratio obtained by dividing the number of games
in such Licensed Product that incorporate Licensed Property by the total number
of games in such Licensed Product.

 

The Parties agree to negotiate in good faith royalty rates and/or royalty
structures in the event that Licensee is able to place Licensed Products by
means of server-based or downloadable gaming systems.

 

In all other respects, other than as noted above, the subject License Agreement
and all of its terms and conditions shall continue to govern our relationship.

 

Please show your concurrence with the above by signing all copies and returning
same to Warner Bros. Consumer Products Inc. Upon final execution, one copy will
be sent to you for your files.

 

* Information has been omitted from this document and filed separately with the
Securities and Exchange Commission under a request for confidential treatment
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

This letter shall have no legal effect unless and until signed by all parties
noted below.

 

Sincerely,

 

 

WARNER BROS. CONSUMER

PRODUCTS INC.

   AGREED and accepted:

By: /s/ Ana M. De Castro

   WMS GAMING INC.      

By: /s/ Orrin J. Edidin

Sr. Vice President

  

President

Business & Legal Affairs

  

Date: 5/27/09

  

Date: 5/19/09

 

5